Citation Nr: 0407656	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran has prisoner of war (POW) status.

2.  Entitlement to service connection for ischemic heart 
disease.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1942 
to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


REMAND

In an August 2002 memorandum preceding the appealed rating 
decision, the RO determined that the veteran did not have POW 
status for VA purposes.  Specifically, the RO indicated that 
a "service department certification" did not include POW 
status and that the veteran's name was not listed in "the 
POW microfiche."  The Board has made its own review of the 
claims file and notes that the veteran's Enlisted Record and 
Report of Separation/Honorable Discharge does not indicate 
POW status.  However, a supplemental report from the 
Demobilized Personnel Records Branch, Records Administration 
Center in St. Louis, Missouri, dated in December 1949, 
contains a notation of "POW from 17 Sep 42 to 15 Dec 42."  
In short, the evidence of record concerning the veteran's 
claimed POW status is contradictory, and further action on 
the part of the RO to more clearly determine this claimed 
status is necessary.

The Board also notes that the veteran's claimed ischemic 
heart disease is among the disorders listed as being 
presumptively service-connected for POWs under 38 C.F.R. 
§ 3.309(c) (2003).  His claim for service connection for 
ischemic heart disease is therefore inextricably intertwined 
with the issue of his claimed POW status and should not be 
adjudicated by the Board until further adjudication on the 
matter of POW status is accomplished by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then take all actions 
necessary to further determine whether 
the veteran has POW status.  These 
actions should include, but are not 
limited to, contacting the appropriate 
service department.  Upon making this 
determination, the RO should add a report 
to the claims file detailing its 
determination, and photocopies of all 
documentation relied upon for making this 
report (if available) should be added to 
the claims file. 

3.  Then, the RO should readjudicate the 
issues of whether the veteran has POW 
status and entitlement to service 
connection for ischemic heart disease.  
If the determination of either claim 
remains unfavorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


